UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5246



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GERMAINE VERNON WALLACE, a/k/a Rescue Ranger,
a/k/a The Kid,

                                             Defendant - Appellant.


                            No. 06-4047



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM MARK MANNS,

                                             Defendant - Appellant.


Appeals from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-05-267-WDQ)


Submitted:   May 2, 2007                  Decided:   July 12, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Donald E. Kaplan, Baltimore, Maryland; Randolph O. Gregory, Sr.,
Baltimore, Maryland, for Appellants.     Rod J. Rosenstein, United
States Attorney, Steven H. Levin, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated cases, Germaine Vernon Wallace and

William Mark Manns each pleaded guilty to one count of conspiracy

to distribute one kilogram or more of heroin, a violation of 21

U.S.C. § 846 (2000).      Wallace received a sentence of 262 months’

imprisonment     and   Manns    received      a   sentence   of   188    months’

imprisonment.    We affirm both convictions and sentences.

           Counsel for Wallace and Manns filed briefs in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal. Wallace’s counsel requested

this   court’s   review   of    the   validity     of   an   appellate   waiver

provision in Wallace’s plea agreement and whether Wallace had

received ineffective assistance of counsel.             Wallace also filed a

pro se supplemental brief.        Manns’ counsel requested this court’s

consideration of whether the district court erred in failing to

grant a hearing regarding the Government’s refusal to file a motion

for downward departure pursuant to U. S. Sentencing Guidelines

Manual § 5K1.1 (2004).         Although informed of his right to file a

supplemental brief, Manns did not do so.

           With respect to Wallace’s appeal, No. 05-5426, this court

reviews the validity of a waiver of appellate rights de novo.

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000).                If the

waiver is valid and the issue appealed is covered by the waiver,

and, as here, the Government relies upon the waiver, the court will


                                      - 3 -
uphold it.    United States v. Blick, 408 F.3d 162, 168-69 (4th Cir.

2005); United States v. Attar, 38 F.3d 727, 731-33 (4th Cir. 1994).

A waiver is valid if the defendant’s agreement to the waiver was

knowing and voluntary.    United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992); United States v. Wessells, 936 F.2d 165, 167 (4th

Cir. 1991).      Generally, if a district court fully questions a

defendant regarding the waiver of appellate rights during the Fed.

R. Crim. P. 11 colloquy, the waiver is valid.    Wessells, 936 F.2d

at 167-68.

             Here, the district court conducted a thorough Rule 11

colloquy.    The court also specifically discussed the appeal waiver

provision, and Wallace indicated he understood it.   Wallace agreed

to waive appellate review of his sentence “and any issues that

relate to the establishment of the advisory guidelines range.” The

issue Wallace raised in his supplemental brief relates to the

establishment of his sentence, and is accordingly precluded by the

appellate waiver. The issues raised by Wallace’s counsel, however,

fall outside the scope of this waiver.

             Because the district court conducted a proper Rule 11

colloquy, Wallace’s challenges to the appellate waiver and the

district court’s acceptance of his guilty plea fail on the merits.

With respect to his ineffective assistance of counsel claim,

Wallace must show conclusively from the face of the record that

counsel provided ineffective representation.    See United States v.


                                - 4 -
James, 337 F.3d 387, 391 (4th Cir. 2003).     Here, the record does

not conclusively demonstrate ineffective assistance of counsel.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.        We

therefore affirm Wallace’s conviction and sentence.      This court

requires that counsel inform Wallace in writing, of the right to

petition the Supreme Court of the United States for further review.

If Wallace requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Wallace.

          With respect to Manns’ appeal, No. 06-4047, we find no

reversible error in the district court’s refusal to grant Manns a

hearing on the Government’s determination it would not file a

motion for a downward departure.      In accordance with Anders, we

have reviewed the record in this case and have found no meritorious

issues for appeal.   We therefore affirm Manns’ sentence.      This

court requires that counsel inform Manns in writing, of the right

to petition the Supreme Court of the United States for further

review.   If Manns requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Manns.


                              - 5 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                           No. 05-5246 - AFFIRMED
                                           No. 06-4047 - AFFIRMED




                              - 6 -